Title: To James Madison from John Dawson, 7 May 1804
From: Dawson, John
To: Madison, James



Dear Sir,
Philadelphia. May 7. 1804
Some private business brought me from New York, & will hurry me back in three or four days. I met Mr Cutts & his lady at the North river & they were well.
It is reported that Mr. Monroe, Mr. Livingston and perhaps Mr. Pinkney are about to return—shoud that be the case & the administration shoud think proper to appoint me I will go, & shoud prefer France.
Accounts are receivd on this morning, which are accredited, that the King of England is dead. With much esteem Your friend
J Dawson.
